DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-21 are objected to because of the following informalities:  The recitation “the at least one trailer model” in line 11 lacks antecedent basis. The dependent claims are likewise objected to.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bodishbaugh et al., U.S. 2021/0025383.
Bodishbaugh et al. discloses a system, comprising: a master controller (fig 6, 605, [0080]) including one or more processors (fig 6, 620, 625, 630, 640, 650); and one or more computer-readable media storing computer-executable instructions ([0007]) that, when executed by the master controller, cause the master controller to: determine a site configuration ([0038]) of a hydraulic fracturing site; determine a trailer configuration (fig 6, transports 108, 110, 102, [0079]) of at least one trailer disposed at the fracking site fig 1, 103), the at least one trailer including a first controller (fig 2A, 208; [0042], [0053]); receive an indication of desired operating conditions ([0006]); generate, using one or more trailer models ([AI models, [0037]) and based at least in part on the site configuration, the trailer configuration, and the desired operating conditions, a control signal ([0082]), wherein the one or more trailer models ([AI models) are configured to be provided with the site configuration ([000078]), the trailer configuration, and the desired operating conditions to generate the control signal; and send the control signal to the first controller (208), the control signal being executable by the first controller to control the at least one trailer ([0053]).
Bodishbaugh et al. discloses to generate the control signal, the computer- executable instructions further cause the master controller (605) to: determine, by accessing a fracking datastore [0115]), that the site configuration, the trailer configuration, and the desired operating conditions match a previously used set of operating parameters ([0035], the machine and deep learning models detecting predetermined states); determine a previously used control signal corresponding to the previously used set of operating parameters; and determine the control signal is to match the previously used control signal.
Bodishbaugh et al. discloses to generate the control signal, the computer- executable instructions further cause the master controller to: determine, by accessing a fracking datastore, that the site configuration, the trailer configuration, and the desired operating conditions are unique ([0094] Control center 605 may then use training dataset 710 to train different models by applying different classifiers and algorithms) compared to previously used sets of operating parameters; and determine, according to one or more objectives and based at least in part on the site configuration, the trailer configuration, the desired operating conditions, and the one or more trailer models, the fracking operations.
Bodishbaugh et al. discloses the one or more objectives is reducing a cost of the fracking operation ([0076]; It is desirable to automatically and dynamically detect predetermined states based on sensor data associated with one or more transports of the hydraulic fracturing system 103 and automatically perform predetermined operations or functions based on the detected predetermined states, in order to avoid damage to hydraulic fracturing equipment and minimize costly downtime).
Bodishbaugh et al. discloses the computer-executable instructions further cause the master controller (605) to: receive one or more sensor signals (fig 6, 205), wherein the control signal is further based at least in part on the one or more sensor signals.
Bodishbaugh et al. discloses to generate the control signal, the computer- executable instructions further cause the master controller to: determine an engine control signal ([0050]); and determine a transmission control signal ([0050], the gearbox), wherein to send the control signal to the first controller, the computer-executable instructions further cause the master controller to send the engine control signal to an engine controller and send the transmission control signal to a transmission controller ([0078] AI system 600 may be implemented as a control network system that monitors, controls, and communicates with one or more control systems of hydraulic fracturing system 103).
Bodishbaugh et al. discloses to generate the control signal, the computer- executable instructions further cause the master controller to: determine a pump (fig 6, 202A) control signal (0035]; The trained AI model for the fluid end use case may then be deployed on the AI system to automatically detect the predetermined states for the fluid end packing use case for each pump of each frac pump transport of the fleet based on corresponding sensor data captured by one or more sensors in real-time, and perform predetermined operations or functions (e.g., shutdown pump, notify operator, alert user in “danger zone” and the like) for the respective fluid end assembly of the pump based on the determined state thereof) and wherein to send the control signal to the first controller (208), the computer-executable instructions further cause the master controller (605) to send the pump control signal to a pump controller ([0059]; Additionally, or alternatively, to engage or disengage one or both pumps 202A and 202B from prime mover 204, engagement panel 220 may include electronic controllers that receive instructions from remote locations, such as a monitoring station that is part of power and control system 208, another location at the well site (e.g., AI system on data van 114), and/or off-site via a network (e.g., the Internet)).
Bodishbaugh et al. determining, by a master controller (605) comprising one or more processors (620, 625, 630, 640, 650), a site configuration ([0038]) of a hydraulic fracturing (fracking) site; determining, by the master controller, a trailer configuration (fig 6, transports 108, 110, 102, [0079]) of at least one trailer disposed at the fracking site, the at least one trailer including a first controller (208); receiving, by the master controller, an indication of desired operating conditions ([0006]); determining, by the master controller by accessing a fracking datastore ([0115]), that the site configuration, the trailer configuration, and the desired operating conditions are unique ([0094]) compared to previously used sets of operating parameters; determining, by the master controller using one or more trailer models and based at least in part on the site configuration, the trailer configuration, and the desired operating conditions, a control signal ([0082]), wherein the one or more trailer models (AI models) are configured to be provided with the site configuration, the trailer configuration, and the desired operating conditions to generate the control signal; and sending the control signal to the first controller (208), the control signal executable by the first controller to control the at least one trailer.
Bodishbaugh et al. discloses determining, according to one or more objectives and based at in part on the site configuration, the trailer configuration, the desired operating conditions, and the one or more trailer models, the fracking operations as an optimized fracking operation ([0078], [0079]), wherein the control signal is based at least in part on the optimized fracking operation ([0004]; Thus, numerous innovations and improvements of existing fracturing technology are needed to address the variety of complex and logistical challenges faced in today's fracturing operations.
Bodishbaugh et al. the one or more objectives is reducing idle time during the fracking operation ([0076], It is desirable to automatically and dynamically detect predetermined states based on sensor data associated with one or more transports of the hydraulic fracturing system 103 and automatically perform predetermined operations or functions based on the detected predetermined states, in order to avoid damage to hydraulic fracturing equipment and minimize costly downtime).
Bodishbaugh et al. discloses receiving, from a pump (202A) controller (208), an indication of cavitation ([0065], “A change in this consistent pattern would thereby equate to a potential issue with the operation of the mechanical component, such as indications of a failure, a leak, or the like” could be an indication of cavitation) generating, by the master controller (605) and based at least in part on the indication of cavitation, a second control signal (for another one of the trailers); and sending, to the pump controller (208), the second control signal. 
Bodishbaugh et al. discloses the at least one trailer (fig 1, 108), comprises a first trailer and a second trailer ([0042] In addition to power generation transport 102, mobile fracturing system 103 may include switch gear transport 112, at least one blender transport 110, at least one data van 114, and one or more fracturing pump transports 108 that deliver fracturing fluid through wellhead 101 to subsurface geological formations), the control signal comprises a first control signal, and sending the control signal to the first controller comprises sending the first control signal to the first controller (208), the method further comprising: determining, by the master controller (605) and based at least in part on the site configuration, the trailer configuration, the desired operating conditions, and the one or more trailer models (AI models), a second control signal; and sending the second control signal to a second controller (208 of another trailer) associated with the second trailer.
Bodishbaugh et al discloses receiving, by the master controller (605), a second indication of second desired operating conditions (for another one of the equipment trailers); determining, by the master controller by accessing the fracking datastore ([0115]), that the site configuration, the trailer configuration, and the second desired operating conditions match a previously used set of operating parameters ([0094]); determining a previously used control signal corresponding to the previously used set of operating parameters; generating a second control signal as the previously used control signal; and sending the second control signal to the at least one trailer.
Bodishbaugh et al. discloses receiving one or more sensor signals, wherein the control signal is further based at least in part on the one or more sensor signals (fig 6, sensor 1-N, [0065]).
Bodishbaugh et al. discloses a master controller (605) including one or more processors (620, 625, 630, 640, 650), the master controller being operably connected to a first controller (208) associated with a first trailer (108) and a second controller (208 of another 108) associated with a second trailer (108) via a network (fig 12; [0035]); and one or more computer-readable media storing computer-executable instructions ([0007]) that, when executed by the master controller, cause the master controller to: determine a site configuration ([0038]) of a hydraulic fracturing (fracking) site (fig 1, 103) at which the first trailer and the second trailer are disposed; receive an indication of desired fracking fluid discharge pressure ([0035]; “The trained AI model for the fluid end use case may then be deployed on the AI system to automatically detect the predetermined states for the fluid end packing use case for each pump of each frac pump transport of the fleet based on corresponding sensor data captured by one or more sensors in real-time, and perform predetermined operations or functions (e.g., shutdown pump, notify operator, alert user in “danger zone” and the like) for the respective fluid end assembly of the pump based on the determined state thereof” the determined state includes fluid pressure discharge); providing the site configuration and the desired fracking fluid discharge pressure to the at least one trailer model; determine, using at least one trailer model (trained AI models) and based at least in part on the site configuration and the desired fracking fluid discharge pressure, a first control signal associated with the first trailer (108); determine, using the at least one trailer model and based at least in part on the site configuration and the desired fracking fluid discharge pressure, a second control signal associated with the second trailer (another trailer 108); send the first control signal to the first controller via the network ([0035]), the first control signal being used by the first controller to operate the first trailer; and send the second control signal to the second controller via the network, the second control signal being used by the second controller to operate the second trailer.
Bodishbaugh et al. discloses the first control signal, the computer-executable instructions further cause the master controller to: determine a trailer configuration ([0034]) of the first trailer, wherein the first control signal is further based at least in part on the trailer ([0035]) configuration.
Bodishbaugh et al. discloses to determine the first control signal, the computer-executable instructions further cause the master controller to: determine, by accessing a fracking datastore ([0115]), that the site configuration, and the desired operating conditions are unique ([0094]) compared to previously used sets of operating parameters; and determine, according to one or more objectives and based at in part on the site configuration, the desired operating conditions, and the one or more trailer models, the fracking operations as a fracking operation, wherein the first control signal (via 650) is based at least in part on the fracking operation.
Bodishbaugh et al. discloses the computer-executable instructions further cause the master controller (605) to: receive one or more sensor signals (650), wherein the first control signal is further based at least in part on the one or more sensor signals (sensors 205).
Bodishbaugh et al. discloses the computer-executable instructions further cause the master controller to: receive a second indication of second desired operating conditions (for any of 108); determine, by accessing a fracking datastore (0115), that the site configuration and the second desired operating conditions match a previously used set of operating parameters; determine a first previously used control signal corresponding to the previously used set of operating parameters and the first trailer; determine a second previously used control signal corresponding to the previously used set of operating parameters ([0094]) and the first trailer; determine a third control signal (changing signals from the learning algorithms to train the models in the fracking operation) corresponding to the first trailer as the first previously used control signal; determine a fourth control signal (changing signals from the learning algorithms to train the models during the fracking operations) corresponding to the second trailer (another one of 108) as the second previously used control signal; send the third control signal to the first trailer; and send the fourth control signal to the second trailer (as noted above).
Bodishbaugh et al. discloses trailer models is based at least in part on historical operational data ([0115]) of the at least one trailer.
Response to Arguments
Applicant’s arguments with respect to the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
31 August 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676